Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1 and 9-13 are amended have been amended. Claims Claims 1-16, 19, and 20 are currently pending.
Applicant’s arguments, filed 02/12/2021, and in light of Applicant’s amendment to claims 1, 12 and 13 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious generate, in a case a flip function is set to an ON state, a recording image based on inversion of a direction of a captured image, wherein the flip function corresponds to a menu function that concurrently inverts: the direction of the captured image at a time of generation of the recording image; and a display direction of the display screen; control the display screen to display a through-image in a same direction as the captured image in case the flip function is set to one of the ON state or 

Regarding claims 2-11, 14-16 and 19-20, are allowable because they are dependent on claim 1.

Regarding claim 12, the prior art of record taken alone or in combination, fails to disclose or render obvious generating, in a case a flip function is set to an ON state, a recording image based on an inversion of a direction of a captured image, wherein the flip function corresponds to a menu function that concurrently inverts: the direction of the captured image at a time of generation of the recording image; and a display direction of a display screen of the image processing device; controlling display of a through-image in a same direction as the captured image in case the flip function is set to one of the ON state or an OFF state; and exchanging, in the case the flip function is set to the ON state, right and left channels of collected sound acquired by sound collection, in combination with all the limitations recited on claim 9.

Regarding claim 13, the prior art of record taken alone or in combination, fails to disclose or render obvious generating, in a case a flip function is set to an ON state, a recording image based on an inversion of a direction of a captured image, wherein the flip function corresponds to a menu function that concurrently inverts: the direction of the captured image at a time of generation of the recording image; and a display .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697